ORDER
hThe Office of Disciplinary Counsel (“ODC”) is conducting an investigation into allegations that respondent, in her capacity as the property manager of a condominium association, embezzled funds from the association’s bank account. Respondent now seeks to permanently resign from the practicó of law in lieu of discipline. The ODC has concurred in respondent’s petition.
Having considered the Petition for Permanent Resignation from the Practice of Law filed by Cynthia M. Wallace, Louisiana Bar Roll number 19359, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of Cynthia M. Wallace for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5 of the Rules of Professional Conduct.
IT IS FURTHER ORDERED that Cynthia M. Wallace shall be permanently *725prohibited from practicing law in Louisiana or in any other jurisdiction in which she is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which she is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
FOR THE COURT:
/s/ Jefferson D. Hughes, III Justice, Supreme Court of Louisiana